Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 5/19/22.
The application has been amended as follows: 
Claims 19−24 are cancelled.
Claims 1, 15, and 18 are amended and claims 25−30 are added as follows:
1.(Currently Amended) An aircraft wing comprising:
a main wing, and
a wing tip device at a tip of the main wing,
wherein the wing tip device includes an upper surface and a lower surface each spanning between a leading edge and a trailing edge of the wing tip device;
wherein the wing tip device has a variation of leading edge droop with respect to unrolled span-wise position such that flow separation on the wing tip device first occurs in an outboard region of the wing tip device,
wherein the leading edge droop, at each unrolled span-wise location of the wing tip device, is characterized by a parameter DroopLE defined as an offset at a leading edge point of the unrolled span-wise location between a local chord line extending through the leading edge point and the trailing edge at the unrolled span-wise location, and a reference line at the unrolled span-wise location extending through the trailing edge and through a reference point mid-way between the upper surface and the lower surface at a reference chord-wise position for the wing tip device, and
wherein a maximum value of the parameter DroopLE for the wing tip device is at least twice a value of the parameter DroopLE at a tip of the wing tip device.

15.(Currently Amended) An aircraft wing comprising:
a main wing, and
a wing tip device at a tip of the main wing,
wherein the wing tip device includes an upper surface and a lower surface each spanning between a leading edge and a trailing edge of the wing tip device;
wherein the wing tip device has a variation of leading edge droop with respect to unrolled span-wise position such that the leading edge droop of the wing tip device is a maximum in an outboard region of the wing tip device, 
wherein the leading edge droop, at each unrolled span-wise location of the wing tip device, is characterized by a parameter DroopLE defined as an offset at a leading edge point of the unrolled span-wise location between a local chord line extending through the leading edge point and the trailing edge at the unrolled span-wise location, and a reference line at the unrolled span-wise location extending through the trailing edge and through a reference point mid-way between the upper surface and the lower surface at a reference chord-wise position for the wing tip device, and
wherein a maximum value of the parameter DroopLE for the wing tip device is at least twice a value of the parameter DroopLE at a tip of the wing tip device.

18.(Currently Amended) A method of making a wing tip device, for use as part of an aircraft wing, wherein the method comprises:
making the wing tip device with a variation of leading edge droop with respect to unrolled span-wise position such that flow separation on the wing tip device first occurs in an outboard region of the wing tip device,
wherein the wing tip device includes an upper surface and a lower surface each spanning between a leading edge and a trailing edge of the wing tip device;
wherein the leading edge droop, at each unrolled span-wise location of the wing tip device, is characterized by a parameter DroopLE defined as an offset at a leading edge point of the unrolled span-wise location between a local chord line extending through the leading edge point and the trailing edge at the unrolled span-wise location, and a reference line at the unrolled span-wise location extending through the trailing edge and through a reference point mid-way between the upper surface and the lower surface at a reference chord-wise position for the wing tip device, and
wherein a maximum value of the parameter DroopLE for the wing tip device is at least twice a value of the parameter DroopLE at a tip of the wing tip device.

25 (New)	The aircraft wing of claim 1, wherein the outboard region includes a tip of the wing tip device, and the tip is at an outermost span of the wing tip device.

26 (New)	The aircraft wing of claim 25, wherein the wing tip device turns gradually upwards from a root of the wing tip device to the tip. 

27 (New)	The aircraft wing of claim 15, wherein the outboard region includes a tip of the wing tip device and the tip is at an outermost span of the wing tip device.

28 (New)	The aircraft wing of claim 27, wherein the wing tip device turns gradually upwards from a root of the wing tip device to the tip.

29 (New)	The method of claim 18, wherein the outboard region includes a tip of the wing tip device and the tip is at an outermost span of the wing tip device.

30 (New)	The method of claim 29, wherein the wing tip device turns gradually upwards from a root of the wing tip device to the tip.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US Pre-Grant Publication No. 2011/0024573 to Kirk et al. (“Kirk”) is considered the nearest prior art. Kirk was relied upon in the previous rejection dated 1/21/2022 for what it generally conveyed to one of ordinary skill in the art in figures 9A−9E. There is insufficient motivation to additionally design a wingtip device such that a maximum value of the parameter DroopLE for the wing tip device is at least twice a value of the parameter DroopLE at a tip of the wing tip device, except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642